Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered June 8, 2005, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to present legally sufficient evidence to prove that he caused serious physical injury to any of the complainants is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19-21 [1995]; People v Udzinski, 146 AD2d 245 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Garcia, 9 AD3d 470, 471 [2004]).
Defense counsel provided the defendant with meaningful representation (see generally People v Baldi, 54 NY2d 137 [1981]).
The defendant’s remaining contention is unpreserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction. Krausman, J.P., Fisher, Angiolillo and Balkin, JJ., concur.